DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/21 (2),  10/26/21 (5), 10/27/21 are being considered by the examiner.


Drawings
The drawings were received on 5/14/20.  These drawings are acceptable.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

  

Examiner Note
Examiner has reviewed each and every one of the applicant’s provided non-patent literature. This includes all PTAB and Court briefs and decisions. Examiner has further reviewed all cited references in these documents including RFC4104 and expert depositions. The examiner has searched for the claim limitations within these reference and outside of these references. The references to not teach the limitations of the claim, nor would a combination of references been possible to achieved the claimed invention.




Claims 1-6 are presented for examination. The end of claim 6 is properly terminated with a period.  On the applicant’s submission, page 72 which contains the claims, text following claims 1-6 appears. The examiner has considered this a typographical error with the form submission and is not considering the language after the last claim (Claim 6) to be part of the claimed invention. Examiner attempted to contact the applicant to bring this to their attention, however there is no attorney of record listed.


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-6 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … the intermediate computer configured to forward the first encrypted payload to the second computer using the encapsulation protocol, wherein the intermediate computer does not have the first encryption key; the intermediate computer configured to receive from the second computer a second message containing a second encrypted payload and a single field containing the first unique identity, the second encrypted payload encrypted with a second encryption key derived from the key exchange protocol and the second message being encapsulated with the encapsulation protocol; the intermediate computer configured to use the first unique identity and the first mapping to find the address of the first computer; the intermediate computer configured to forward the second encrypted payload to the first computer using the encapsulation protocol, wherein the intermediate computer does not have the second encryption key; and the intermediate computer configured to perform a retransmission protocol to prevent dropped messages between the first computer and the intermediate computer.…in combination with other limitations recited as specified in Claim 1.

the intermediate computer configured to forward the first encrypted payload to the second computer using the encapsulation protocol, wherein the intermediate computer does not have the first encryption key; the intermediate computer configured to receive from the second computer a second message containing a second encrypted payload and a single field containing the first unique identity, the second encrypted payload encrypted with a second encryption key derived from the key exchange protocol and the second message being encapsulated with the encapsulation protocol; the intermediate computer configured to use the first unique identity and the first mapping to find the address of the first computer; the intermediate computer configured to forward the second encrypted payload to the first computer using the encapsulation protocol, wherein the intermediate computer does not have the second encryption key; and the intermediate computer configured to perform a retransmission protocol to prevent dropped messages between the first computer and the intermediate computer.

The second closest prior art of record is Gunter et al (Patent: 7,055,027), herein Gunter.  Gunter discloses a system for forming of a connection without a firewall present. When a connection has been formed, a device in an internal network sends the keys to a firewall so the firewall can follow the connection. Gunter fails to teach the intermediate computer configured to forward the first encrypted payload to the second computer using the encapsulation protocol, wherein the intermediate computer does not have the first encryption key; the intermediate computer configured to receive from the second computer a second message containing a second encrypted payload and a single field containing the first unique identity, the second encrypted payload encrypted with a second encryption key derived from the key exchange protocol and the second message being encapsulated with the encapsulation protocol; the intermediate computer configured to use the first unique identity and the first mapping to find the address of the first computer; the intermediate computer configured to forward the second encrypted payload to the first computer using the encapsulation protocol, wherein the intermediate computer does not have the second encryption key; and the intermediate computer configured to perform a retransmission protocol to prevent dropped messages between the first computer and the intermediate computer.
The third closest prior art of record is RFC3104 (G. Montenegro & M. Borella, RSIP Support for End-to-end IPsec, Request for Comments 3104, The Internet Society (Oct. 2001).  RFC3104 discloses a a client X initiating IPSec  session to a legacy IPSec node Y via a server N. X and N must arrive at a SPI value to denote the incoming security association. RFC3104 ensures that Y sends IPSec packets to X via an address using the negotiated SPI identifier. RFC3104 fails to teach the intermediate computer configured to forward the first encrypted payload to the second computer using the encapsulation protocol, wherein the intermediate computer does not have the first encryption key; the intermediate computer configured to receive from the second computer a second message containing a second encrypted payload and a single field containing the first unique identity, the second encrypted payload encrypted with a second encryption key derived from the key exchange protocol and the second message being encapsulated with the encapsulation protocol; the intermediate computer configured to use the first unique identity and the first mapping to find the address of the first computer; the intermediate computer configured to forward the second encrypted payload to the first computer using the encapsulation protocol, wherein the intermediate computer does not have the second encryption key; and the intermediate computer configured to perform a retransmission protocol to prevent dropped messages between the first computer and the intermediate computer.
The fourth closest prior art of record is Grabelsky et al (Patent: 7,032,242), herein Grabelsky.  Grabelsky discloses a system for allowing IPSec (encryption/encapsulation) to be used with distributed the intermediate computer configured to forward the first encrypted payload to the second computer using the encapsulation protocol, wherein the intermediate computer does not have the first encryption key; the intermediate computer configured to receive from the second computer a second message containing a second encrypted payload and a single field containing the first unique identity, the second encrypted payload encrypted with a second encryption key derived from the key exchange protocol and the second message being encapsulated with the encapsulation protocol; the intermediate computer configured to use the first unique identity and the first mapping to find the address of the first computer; the intermediate computer configured to forward the second encrypted payload to the first computer using the encapsulation protocol, wherein the intermediate computer does not have the second encryption key; and the intermediate computer configured to perform a retransmission protocol to prevent dropped messages between the first computer and the intermediate computer.


For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

 Additional reasons for allowance can be found in the Notice of Alowance for parent application 10/500,930 dated 1/12/12 and 13/685,544 dated 10/21/13.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellington et al (Patent No: 6,708,218)
Carrico et al (Pub No: 2003/0135616)
Grewal et al (Pub No: 2003/005328)
Patel et al (Pub No: 2002/0004900)
Kubota et al (Pub No: 2002/0010799)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469